Citation Nr: 0834086	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a higher rating for a right knee disability, 
currently rated as 10 percent disabling.

Entitlement to a higher rating for a left knee disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1991.  He also had approximately 4 months of prior 
active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees; there is no locking, instability, 
subluxation, or limitation of extension of the right knee.  

2.  The veteran's left knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees; there is no locking, instability, 
subluxation, or limitation of extension of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent disability rating 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261 (2007).

2.  The criteria for more than a 10 percent disability rating 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5258, 5259, 5260, 5261 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher disability ratings for his 
service-connected right and left knee disabilities.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, in January 2006 and March 2006, prior to the 
initial adjudication of the claims, the RO mailed letters to 
the veteran informing him that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities and the 
effect that worsening has on the veteran's employment and 
daily life.  They provided appropriate notice with respect to 
the effective-date element of the claims.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disabilities on the veteran's 
employment, and statements from persons concerning their 
observations of how the disabilities have affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of either disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent post-service medical records have been obtained.  
The Board has considered the veteran's contention that the VA 
examination is not adequate for rating purposes, but the 
report of the examination reflects that the examiner reviewed 
the veteran's pertinent medical history, recorded the 
veteran's complaints, and provided the required information 
for rating purposes.  There is no other medical evidence 
suggesting that either disability is worse than that 
reflected by the April 2006 examination report.  Therefore, 
the Board has concluded that the examination report is 
adequate for rating purposes.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

III.  Analysis

The veteran is seeking increased disability ratings for his 
service-connected right and left knee disabilities.  The 
veteran is currently receiving a 10 percent rating for 
retropatellar pain syndrome of each knee under Diagnostic 
Code 5257.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  In this regard 
the Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the originating agency has rated the disability 
under Diagnostic Code 5257, the Board has determined that 
neither knee disability warrants a compensable rating under 
this Diagnostic Code because the record discloses that 
neither knee disability is productive of lateral instability 
or recurrent subluxation.  

During the appeal period, outpatient treatment records do not 
show instability or subluxation of either knee.  In a January 
2005 outpatient treatment record, the examining physician 
noted no effusion or posterior drawer sign in either of the 
veteran's knees.  Also, the  McMurray tests were negative.  
The physician noted that the veteran had chronic pain in both 
knees.  The veteran also reported that he had an 
osteoarthritic knee.  In a November 2005 outpatient treatment 
record, the veteran's knees had no gross deformity or 
crepitus and range of motion was full.  The physician 
assistant examining the veteran stated that the veteran 
probably had osteoarthritis of the knees but no X-ray was 
obtained.  In April 2006, the veteran was afforded a VA 
examination.  During the examination, the veteran reported 
that he had a "trick knee", but upon examination, veteran's 
knees had good stability, in anterior, posterior, medial 
lateral planes.  

The veteran's primary complaint throughout the period on 
appeal has been pain.  Pain is more appropriately addressed 
in relation to range of motion, as will next be discussed.  

The disability does not warrant a separate compensable rating 
for limitation of extension or more than a 10 percent rating 
for limitation of flexion.  In the April 2006 VA examination, 
flexion was to 135 degrees in both knees, and extension was 
to 0 degrees.  His quadriceps strength was 5/5 bilaterally.  
The veteran was able to do 10 repetitions of full extension 
of his knees with a 4-pound weight attached.  The examiner 
also found no deformity or evidence of any malalignment of 
either knee.  There was minimal crepitus palpable on motion 
of the knee at the patellar area.  The veteran was ultimately 
diagnosed with bilateral patellofemoral chondromalacia with 
early spur development superiorly.

The Board has also considered the DeLuca factors set out 
above.  During the April 2006 examination, there was no 
fatigue, pain or lack of endurance during a 4-pound 
continuous weight extension that was different than the range 
of motion or pain pattern that had been described before the 
activities.  In addition, range of motion of both knees was 
found to be normal when the veteran was seen by VA on an 
outpatient basis in November 2005.  Since a 10 percent rating 
under Diagnostic Code 5260 contemplates limitation of flexion 
to 45 degrees and there is no objective evidence of any 
limitation of extension or of limitation of flexion to less 
than 45 degrees, it is clear that the disability does not 
warrant more than a single, 10 percent evaluation for 
limitation of motion.

The Board has considered whether more than a 10 percent 
rating is warranted for either knee disability on any other 
schedular basis, but has found none.

In particular, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5258 on the basis of frequent 
episodes of locking, pain, and effusion into the joint.  In 
this regard, the Board notes that in April 2006, as stated 
above, the veteran reported that he had a "trick knee" but 
upon examination, there was no finding of locking, pain and 
effusion.   

Diagnostic Code 5259 applies to semilunar cartilage and 
allows for a 10 percent rating.  The impairment contemplated 
by this diagnostic code is not separate and distinct from 
that contemplated by Diagnostic Code 5260.  Therefore, a 
separate 10 percent rating under Diagnostic Code 5259 is 
precluded by 38 C.F.R. § 4.14.

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with each of the veteran's 
knee disorders do not warrant more than a single, 10 percent 
rating under the schedular criteria.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his knee disabilities, and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  




							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 10 percent for 
a right knee disability is denied.

Entitlement to a disability rating higher than 10 percent for 
a left knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


